NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11882

                      GUARDIANSHIP OF J.T.



                          May 4, 2016.


Moot Question. Practice, Civil, Moot case, Assistance of
     counsel. Probate Court, Guardian.


     This case is before us on a report from a judge in the
Probate and Family Court. It concerns a guardianship of a minor
child pursuant to G. L. c. 190B. Specifically, the question is
whether an indigent parent who petitions to remove a guardian
and regain custody of her child, or to establish visitation with
the child, has a right to counsel on those petitions. We
discharge the report as moot.

     The guardian was appointed in accordance with G. L.
c. 190B, § 5-206, in May, 2014. The mother, who was not
represented by counsel, consented to the appointment of the
guardian. In March, 2015, the mother filed a petition to remove
the guardian, see G. L. c. 190B, § 5-212, alleging that she was
"presently fit and able to resume care of the child." She also
filed an application for the appointment of counsel to represent
her in the removal proceeding. Several days later she filed a
separate petition requesting "the opportunity to have visitation
with" the child. (The guardianship decree had no provision for
visitation.)

     A judge in the Probate and Family Court denied the mother's
request for counsel and reported this interlocutory ruling to
                                                                    2


the Appeals Court.   We transferred the case to this court on our
own motion.1,2

     While the case has been pending here, the mother and the
guardian mediated and resolved the underlying matter in the
trial court. A decree has been entered terminating the
guardianship, the child has been returned to the custody of the
mother, and a separate petition that the guardian had filed to
adopt the child has been dismissed by agreement.3

     The judge's interlocutory report has been rendered moot by
the resolution of the underlying case. There is no need to
address the issues further in this case. Essentially the same
issues are raised and addressed in L.B. v. Chief Justice of the
Probate & Family Court Dep't, 474 Mass.     (2016), which we
also decide today.


     1
       The mother has been represented in this court by appellate
pro bono counsel. Neither the guardian nor the child, both of
whom were represented by counsel in the Probate and Family
Court, has submitted a brief.
     2
       We acknowledge the amicus brief submitted by the Committee
for Public Counsel Services and the amicus brief submitted
jointly by the Massachusetts Law Reform Institute, Women's Bar
Association of Massachusetts, Greater Boston Legal Services,
Justice Center of Southeast Massachusetts LLC, Community Legal
Aid Services and Counseling Center, Harvard Legal Aid Bureau,
Northeast Legal Aid, Mental Health Legal Advisors Committee, and
the Center for Public Representation. The Boston Bar
Association submitted a letter stating that it endorsed the
latter brief.

     We also acknowledge the amicus brief submitted by the Chief
Justice of the Probate and Family Court Department.
     3
       We note that the mother's mediation and settlement of her
underlying claims in the trial court may have occurred on her
own, and without the knowledge of her appellate counsel. No
suggestion is made before us that the settlement of the
underlying case or the specific terms and conditions of the
parties' agreement that were incorporated into the judge's final
decree terminating the guardianship are unenforceable for any
reason. Any such claim, if one is to be made, can be made in a
motion for postjudgment relief in the trial court.
                                                                   3


     Although the matter is moot, we have carefully considered
the mother's brief as an amicus brief in the L.B. case.

                                   Report discharged as moot.


     Susan M. Finegan (Geoffrey A. Friedman & Sandra J. Badin
with her) for the mother.
     Jamie Ann Sabino, Susan R. Elsen, Mary K. Ryan, & Melanie
V. Woodward, for Massachusetts Law Reform Institute, Inc., &
others, amici curiae, submitted a brief.
     Andrew L. Cohen, Committee for Public Counsel Services, for
Committee for Public Counsel Services, amicus curiae, submitted
a brief.
     Jo Ann Shotwell Kaplan, Assistant Attorney General, for
Chief Justice of the Probate and Family Court Department, amicus
curiae, submitted a brief.
     Richard M. Page, Jr., for Boston Bar Association, amicus
curiae, joined in a brief.